 

Exhibit 10.2

 

CHANGE OF CONTROL AGREEMENT

 

                THIS CHANGE OF CONTROL AGREEMENT (the "Agreement") is made as of
August 23, 2001 between DOT HILL SYSTEMS CORP., a [Delaware] corporation (the
"Company"), and James L. Lambert ("Employee").

 

                WHEREAS, in order to provide an incentive for Employee to
participate actively in the affairs and maximize the value of the Company, the
Company is willing to provide Employee with certain benefits on the terms and
conditions set forth below.

 

                NOW THEREFORE, for good and valuable consideration, the
sufficiency of which is hereby acknowledged, Employee and the Company (each, a
"Party," and collectively, the "Parties") agree as follows:

 

1.             BENEFITS IN THE EVENT OF A CHANGE OF CONTROL.  If a Change of
Control (defined below) occurs then, without further action by Employee or the
Company, Employee shall be entitled to the benefits set forth below:

 

                (a)           As of immediately prior to such Change of Control,
the vesting applicable to all options to purchase shares of the Company's
capital stock ("Options") and all shares of the Company's capital stock which
are subject to the Company's right to repurchase such shares ("Restricted
Stock") held by Employee as of the effective date of such Change of Control
shall be accelerated in full such that Employee shall have the right to exercise
in accordance with the terms thereof all or any portion of such Options
(notwithstanding any vesting schedule set forth in such Options) and any such
Company repurchase rights with respect to such Restricted Stock shall lapse in
full; and

 

                (b)           Employee shall be entitled to a lump sum cash
payment in an amount equal to one hundred fifty percent (150%) of Employee's
annual base salary in effect as of the date of such Change of Control (the "Lump
Sum Payment"), subject to applicable withholdings as required by applicable law,
payable on the Effective Date specified in a Release delivered by Employee to
the Company following such Change of Control in the form attached to Employee's
Employment Agreement with the Company dated August 2, 1999 (the "Employment
Agreement"). The Lump Sum Payment provided for in this Section 1(a)(ii) shall be
reduced by the amount of any cash severance payment made to Employee by the
Company pursuant to paragraph 10 of the Employment Agreement. Any payments made
pursuant to paragraph 10 of the Employment Agreement shall be reduced by the
amount of any cash payments made hereunder.

 

2.             DEFINITION.  For purposes of this Agreement, "Change of Control"
shall mean: (1) a dissolution or liquidation of the Company; (2) any sale or
transfer of all or substantially all of the assets of the Company; (3) any
merger, consolidation or similar transaction in which the holders of the
Company's outstanding voting securities immediately prior to such transaction do
not hold, immediately following such transaction, securities representing fifty
percent (50%) or more of the combined voting power of the outstanding securities
of the surviving entity; or (4) the acquisition by any person (within the
meaning of Section 13(d)(3) or Section 14 (d)(2) of the Securities Exchange Act
of 1934, as amended (the "Exchange Act"), in a single transaction or series of
related transactions, of beneficial ownership (within the meaning of Rule 13d 3
or any successor rule or regulation promulgated under the Exchange Act) of
securities representing fifty percent (50%) or more of the combined voting power
of the then-outstanding securities of the Company, excluding in any case shares
of capital stock of the Company purchased from the Company in a transaction the
principal purpose of which is to raise capital for the Company.

 


3.             GOLDEN PARACHUTE TAXES.  In the event that any payment or
distribution by the Company, or the grant of any benefit by the Company, to or
for the benefit of Employee (whether paid or payable, distributed or
distributable or granted or to be granted pursuant to the terms of this
Agreement or otherwise) (collectively, "Benefits") would be nondeductible by the
Company for federal income tax purposes because of Section 280G of the Internal
Revenue Code (the "Code") and/or would cause Employee to be liable for an excise
tax pursuant to Section 4999 of the Code, then the Benefits paid, distributed or
granted to Employee under this Agreement shall equal (i) the full amount of such
Benefits or (ii) the Reduced Amount (as defined below), whichever of the
foregoing amounts is determined by the Company to result, on an after-tax basis,
in the receipt by Employee of the greatest amount of such Benefits,
notwithstanding that all or some portion of the Benefits may be taxable under
Section 4999 of the Code. In making its determination pursuant to the preceding
sentence, the Company shall take into account all applicable Federal, state, and
local employment and income taxes, as well as the excise tax imposed by Section
4999 of the Code. For purposes of this Section 4, the "Reduced Amount" shall be
the maximum amount payable to Employee that would result in no portion of the
Benefits being (i) nondeductible by the Company under Section 280G of the Code
or (ii) subject to an excise tax liability under Section 4999 of the Code.
Notwithstanding the foregoing and any other provision contained herein, in the
event (as a result of Benefits to be received under this Agreement or any other
plan or arrangement between the Employee and the Company) of any required
reduction, as a result of Section 4999 of the Code, of Benefits to be received
by Employee, reduction shall be made from such other plan or arrangement prior
to any reduction relating to Benefits to be received by Employee under this
Agreement.

 

4.             GENERAL PROVISIONS.

 

                (a)           This Agreement shall be governed by the laws of
the State of California (without regard to principles of conflict of laws).

 

                (b)           Any notice, demand or request required or
permitted to be given by either the Company or Employee pursuant to the terms of
this Agreement shall be in writing and shall be deemed given when delivered
personally or deposited in the U.S. mail, First Class with postage prepaid, and
addressed to the parties at such addresses as have been previously furnished by
the Parties or such other address as a Party may request by notifying the other
in writing.

 

                (c)           The rights and obligations of Employee under this
Agreement may not be transferred or assigned without the prior written consent
of the Company.

 

                (d)           This Agreement is meant to supplement the terms of
stock option agreement(s) or other agreement(s) pursuant to which Employee
acquired the Options, as well as any written employment agreement between the
Company and Employee. To the extent that the terms and conditions of this
Agreement are inconsistent with those found in such stock option agreement(s) or
other agreement(s) (employment or otherwise), the terms and conditions of this
Agreement shall be controlling.

 


                (e)           Any Party's failure to enforce any provision or
provisions of this Agreement shall not in any way be construed as a waiver of
any such provision or provisions, nor prevent any Party from thereafter
enforcing each and every other provision of this Agreement. The rights granted
the Parties herein are cumulative and shall not constitute a waiver of any
Party's right to assert all other legal remedies available to it under
circumstances.

 

                (f)            Employee agrees upon request to execute any
further documents or instruments necessary or desirable to carry out the
purposes or intent of this Agreement.

 

                (g)           In case any provision of this Agreement shall be
invalid, illegal or unenforceable, the validity, legality and enforceability of
the remaining provisions shall not in any way be affected or impaired.

 

                (h)           This Agreement, in whole or in part, may be
modified, waived or amended upon the written consent of the Company and
Employee.

 

                (i)            Notwithstanding anything to the contrary herein,
nothing contained in this Agreement shall in any way alter Employee's rights
under the Employment Agreement except for the last sentence of paragraph 1(b)
above.

 

                (j)            This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which shall
constitute one instrument.

 

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 


 

 

                IN WITNESS WHEREOF, the undersigned have set their hand as of
the date first above written.

 

 

 

EMPLOYEE

 

 

 

 

DOT HILL SYSTEMS CORP.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

/s/ James L. Lambert

 

 

 

 

/s/ Benjamin Brussell

 

 

James L. Lambert

 

 

 

 

By:  Benjamin Brussell

 

 

23-Aug-01

 

 

 

 

 

 

 

 

 

 

 

 

Director, Chairman - Comp Committee

 

 

 

 

 

 

 

Title:

 

 